IN THE SUPREME COURT OF THE STATE OF NEVADA


                    ZANE MICHAEL FLOYD,                                      No. 83181
                    Appellant,
                    vs.
                    THE STATE OF NEVADA
                    DEPARTMENT OF CORRECTIONS;
                                                                               FILE
                    CHARLES DANIELS, DIRECTOR,
                    NEVADA DEPARTMENT OF
                    CORRECTIONS; AND IHSAN AZZAM,
                    CHIEF MEDICAL OFFICER OF THE
                    STATE OF NEVADA,
                    Res • ondents.

                                          ORDER DISMISSING APPEAL
                                 This is an appeal from a district court order refusing to grant a
                   preliminary injunction. Eighth Judicial District Court, Clark County;
                   Adriana Escobar, Judge. Appellant Zane Michael Floyd argues that the
                   district court incorrectly applied the appropriate legal standard in denying
                   relief.1
                                 Respondents argue that this appeal should be dismissed as
                   moot, as the district court denied the relief Floyd sought in dismissing his
                   complaint for injunctive relief. We agree that this appeal is moot. See
                   Grupo Mexicano de Desarrollo S.A. v. All. Bond Fund, Inc., 527 U.S. 308,
                   314 (1999) ("Generally, an appeal from the grant of a preliminary injunction



                          'Floyd also requested a temporary restraining order below, though he
                   does not argue this matter on appeal, and we need not address it. See Sicor,
                   Inc. v. Sacks, 127 Nev. 896, 900, 266 P.3d 618, 620 (2011) (observing that a
                   temporary restraining order is not appealable).

                          Pursuant to NRAP 34(f)(1), we have determined that oral argument
                   is not warranted in this appeal.
SUPREME COURT
      OF
    NEVADA


(0) 1947A 4101.*                                                              72-
                    becomes moot when the trial court enters a permanent injunction, because
                    the former merges into the latter."); Manzonie v. State ex rel. De Ricco, 81
                    Nev. 53, 55, 398 P.2d 694, 695 (1965) ("[I]n view of the dismissal of the
                    complaint, the existence of which is necessary to permit the granting of an
                    injunction, the question of the propriety of an injunction became moot.").
                                Floyd argues that the appeal should nevertheless be
                    entertained as the issues it raises are capable of repetition, yet evading
                    review. Cf. Univ. & Crnty. Coll. Sys. of Nev. v. Nevadans for Sound Gov't,
                    120 Nev. 712, 720, 100 P.3d 179, 186 (2004) (Even when an appeal is moot,
                    however, this court may consider it when the matter is capable of repetition,
                    yet evading review."). We disagree. Floyd's claims are well-suited for
                    review in the appeal from the district court's order dismissing the complaint
                    for injunctive relief, currently pending under Docket No. 84081.
                                Accordingly, we
                                ORDER this appeal DISMISSED.




                                                                                          J.
                    Hardesty                                   Stiglich


                                               J.                                         J.
                    Cadish                                    Silver


                                                                                          J.
                                                              Herndon



SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    QS*,
                     cc:   Hon. Adriana Escobar, District Judge
                           Federal Public Defender/Las Vegas
                           Attorney General/Carson City
                           Clark Hill PLC
                           Attorney General/Las Vegas
                           Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA
                                                        3
( 0) I947A    <40m